         Case 1:18-cv-04993-NRB Document 94 Filed 03/04/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


IN RE AEGEAN MARINE PETROLEUM                               18 Civ. 4993 (NRB) (SDA)
NETWORK, INC. SECURITIES LITIGATION




                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT


       Pursuant to Federal Rule of Civil Procedure 7.1, and to enable Judges and Magistrate

Judges of the Court to evaluate possible disqualification or recusal, the undersigned counsel for

Defendant PricewaterhouseCoopers LLP (a private non-governmental party) represents that

PricewaterhouseCoopers LLP has no publicly held corporate parents, affiliates and/or subsidiaries.



  Dated: March 4, 2019                               LATHAM & WATKINS LLP
         New York, New York
                                                     /s/ Jason C. Hegt
                                                     Jason C. Hegt

                                                     885 Third Avenue
                                                     New York, NY 10022
                                                     Tel: (212) 906-1200
                                                     Fax: (212) 751-4864
                                                     Email: jason.hegt@lw.com

                                                     Attorneys for Defendant
                                                     PricewaterhouseCoopers LLP
